IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 99-40934
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HECTOR MANUEL LUCERO,
also known as Hector Nogera,
also known as Juan Pletez-Lucero,

                                         Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-128-1
                      --------------------
                          June 16, 2000


Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Hector Manuel Lucero has appealed his conviction for illegal

reentry after deportation in violation of 8 U.S.C. § 1326(a),(b).

He contends the his right to due process had been violated in his

deportation proceedings.

     Lucero concedes that his argument is foreclosed by our

decision in United States v. Benitez-Villafuerte, 186 F.3d 651,

656-59 (5th Cir. 1999), cert. denied, 120 S. Ct. 838 (2000).    He

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-40934
                                -2-

raises his contention solely to preserve it for review by the

Supreme Court.   Lucero's appeal is without arguable merit and is

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED.   5th Cir. R. 42.2.